EXHIBIT 99.1 FRIEDMAN LLP ACCOUNTANTS AND ADVISORS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors, Stockholders, and the Member of Kogeto, Inc. and Kogeto Lucy, LLC We have audited the accompanying combined balance sheets of Kogeto, Inc. and Kogeto Lucy, LLC (the “Companies”) as of December 31, 2012 and 2011 and the related combined statements of operations, changes in equity, and cash flows for the years ended December 31, 2012 and 2011. These financial statements are the responsibility of the Companies’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Companies are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companies’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Companies as of December 31, 2012 and 2011 and the results of their operations and cash flows for the years ended December 31, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying combined financial statements have been prepared assuming that the Companies will continue as a going concern. As discussed in Note 2 to the financial statements, the Companies have recurring losses and a net capital deficiency. These conditions raise substantial doubt about their ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Companies be unable to continue as a going concern. /s/ Friedman LPP East Hanover, New Jersey April 16, 2013 1 KOGETO, INC. AND KOGETO LUCY, LLC COMBINED BALANCE SHEETS December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable $ $ Accrued expenses Short term debt - related parties Senior secured 10% convertible notes - Total current liabilities Commitments Stockholders' deficiency Preferred stock; par value $0.0001; shares authorized 5,400,000 and 3,000,000, respectively Convertible Series A - 3,649,989 and 1,330,000 shares issued and outstanding, respectively aggregate liquidation preference of $2,390,214 and $1,365,195, respectively Common stock, $0.0001 par value, 15,000,000 shares authorized 6,984,000 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ See Notes to Combined Financial Statements 2 KOGETO, INC. AND KOGETO LUCY, LLC COMBINED STATEMENTS OF OPERATIONS Years Ended December 31, 2011* Net sales $ $ Cost of goods sold Gross profit Operating expenses: Production and operations Selling and marketing Research and development General and administrative Stock based compensation - Depreciation and amortization Total operating expenses Loss from operations ) ) Other income (expenses) Other income - Interest expense ) ) Net loss $ ) $ ) Dividends on cumulative preferred stock $ $ Net loss available to common stockholders $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Weighted average common shares outstanding basic and diluted Anti-dilutive stock options, preferred stock and convertible notes * Kogeto, Inc. commenced operations on June 10, 2011. See Notes to Combined Financial Statements 3 KOGETO, INC. AND KOGETO LUCY, LLC COMBINED STATEMENT OF CASH FLOWS Years Ended December 31, 2011* Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Allowance for sales returns ) Stock based compensation - Changes in assets and liabilities Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Accounts payable - trade ) Accrued expenses Other assets ) Net cash used in operating activities ) ) Cash flows from investing activities Acquisition of property and equipment ) ) Acquisition of software asset - ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from the issuance of common stock - Proceeds from the issuance of Series A cumulative preferred stock Proceeds from short term debt - related parties Proceeds from the issuance of Senior Secured Convertible Notes - Distributions - ) Net cash provided by financing activities Net change in cash and equivalents ) ) Cash and equivalents, beginning of year Cash and equivalents, end of year $ $ Supplemental cash flow disclosures Interest paid $ $
